Citation Nr: 1733225	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected multifocal partially calcified pleural plaques (asbestosis).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and bronchial issues, claimed as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to March 1960 and from April 1961 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Veterans Law Judge at a Travel Board hearing in August 2013.  A copy of the hearing transcript is of record.

The increased rating and TDIU claims were most recently remanded in June 2015 for further development. 

In June 2015, the Board referred the issue of entitlement to service connection for COPD and bronchial to the Agency of Original Jurisdiction for appropriate action.  A September 2016 rating decision denied entitlement to service connection for bronchial issues and COPD.  In September 2016, the Veteran was provided with a VA Form 21-0958, Notice of Disagreement, pursuant to Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) which requires that claims be filed on standard forms.  However, in lieu of VA Form 21-0958, in December 2016 and February 2017 the Veteran's representative submitted VA Form 646, Statement of Accredited Representative in Appealed Case, in which he disagreed with the denial of service connection for bronchial issues and COPD, on the Veteran's behalf.  The RO readjudicated the issue in a September 2016 Supplemental Statement of the Case.

Although the Veteran failed to file a NOD via VA Form 21-0958 and did not file a VA Form 9 as to this issue, in June 2017 the RO certified this issue to the Board.  Therefore, the Board elects to exercise jurisdiction over the claim of entitlement to service connection for COPD and bronchial issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he has COPD and bronchial issues secondary to service-connected asbestosis.

Subsequent to an April 2015 VA respiratory examination, an August 2016 VA examiner opined that the Veteran's chronic bronchial condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further opined that his current COPD, which is also known as chronic bronchitis and emphysema, is less likely than not to be related in any way to his service-connected asbestosis.

When addressing the issue of service connection on a secondary basis, the correct legal standard to apply is whether it is at least as likely as not that his COPD and bronchial issues are (a) proximately due to or the result of the Veteran's service-connected respiratory disorder, or (b) aggravated or permanently worsened by a service-connected respiratory disorder.  While it appears that the VA examiner's opinion addresses the theory of direct causation, the examiner failed to provide an opinion as to whether it is at least as likely as not that the Veteran's COPD and bronchial issues were aggravated or permanently worsened by the service-connected asbestosis.

Moreover, in a July 2015 statement the Veteran claimed that the April 2015 VA examiner was "extremely rude and obnoxious."

Given the Veteran's complaint regarding the April 2015 VA examination and the fact that the examiner's opinion does not fully conform to the correct legal standard the Board finds that another VA examination and medical opinion are warranted.

With regard to the Veteran's claim for an increased rating for asbestosis, as noted in the Introduction, in June 2017, the Veteran submitted May 2017 CT chest scan and pulmonary function test reports.  Since the Board has remanded the claim for service connection for COPD and bronchial issues for a VA respiratory examination, the prudent and thorough course of action is to also obtain a current examination of the Veteran's lungs with regard to his service-connected asbestosis.

With regard to the TDIU claim, the Board finds that it is inextricably intertwined with the increased rating and service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of these claims will potentially affect the TDIU claim, adjudication of the Veteran's TDIU claim is deferred.  The TDIU claim should not be returned to the Board until the increased rating claim and the service connection claims are adjudicated and no longer pending or are certified to the Board for appellate review.

While on Remand any additional VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any outstanding private treatment records from Advanced Pulmonary Sleep.

2.  Obtain all outstanding VA medical records related to the Veteran's respiratory disabilities, including those from the Dallas VAMC, dated from November 2016 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

3.  After the foregoing has been completed, schedule the Veteran for a VA examination by an examiner other than the April 2015 VA examiner, which addresses the nature and etiology of any COPD and bronchial issues and the current level of severity of the Veteran's service-connected asbestosis.  The claims file must be provided to the examiner for review. 

All indicated studies and tests should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

a) With regard to the Veteran's service-connected asbestosis, the examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The examiner should also consider and discuss the May 2017 CT chest scan and pulmonary function test reports.
If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board, taking into consideration the lay statements of record regarding the Veteran's inability to work due his service-connected asbestosis.

b) With regard to the Veteran's claimed respiratory disorders (other than asbestosis), the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed respiratory disorders, including COPD and bronchial issues, are (a) proximately due to or the result of the Veteran's service-connected asbestosis, or (b) aggravated or permanently worsened by his service-connected asbestosis.  If it is determined that the COPD and bronchial issues are related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

